Citation Nr: 1708032	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969, including service in the Republic of Vietnam.

The issue initially arose from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island.  The case was remanded by the Board of Veterans' Appeals (Board) in August 2013 for additional development.

The Board later denied the claim in April 2016.  In December 2016, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand (JMR) vacating the April 2016 decision and remanding for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that VA failed in its duty to assist "when it did not furnish a VA medical opinion to specifically address whether Appellant's hypertension may have been caused or aggravated by his in-service exposure to herbicides."  The Veteran has been afforded two previous VA examinations regarding hypertension.  However, given the specific finding of the JMR, an additional VA opinion is required that appropriately addresses this theory of entitlement.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the relevant portions of the following documents:

(a) Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2010 694 (2011) 

(b) Determinations Concerning Illnesses Discussed in National Academy of Science Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 (Aug. 10, 2012)

(c) Health Effects not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32, 549 (June 8, 2010)

(d) Health Outcomes not Associated with Exposure to Certain Herbicide Agents and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (Dec. 27, 2010)

(e) National Academies of Science, Institute of Medicine, Veterans and Agent Orange: Update 2006 (2007)

2.  After completion of the above to the extent possible, forward the Veteran's claim file, including a copy of this remand, to an appropriate medical professional.  Although review of the entire claims file is required, the examiner should particularly consider the previous VA examinations and the documents mentioned in parts 1(a) to 1(e) above, as well as any other medical literature the medical professional considers pertinent.

Following a review of the above, the medical professional should address the following:

(a) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his in-service exposure to herbicides.

(b) If the answer to (a) is no, then opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated (permanently worsened) by his in-service exposure to herbicides.

(c) Provide the medical basis and rationale for the examiner's opinions in (a) and (b).  In particular, the examiner should address any characteristics or comorbidities that make a causal connection or aggravation more or less likely.  The examiner should also address any symptoms or factors not present that would make a causal connection more or less likely.  Discussion and application of medical literature or studies to the facts of the Veteran's case should also be considered.

(d) Explain whether the examiner's conclusions in parts (a) - (c) are in accord with the literature referenced in parts 1(a) - 1(e) above and why.  If the examiner relies on more recent or, in the examiner's opinion, better medical authority, identify that authority specifically.  

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3. After completion of the above, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




